DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. The applicant alleges that the disclosure of Xu et al. (US 2016/0100395 A1) does not disclose:
multiplexing a physical channel for transmitting the response signal for the second communication terminal to a physical resource region to which a physical downlink control channel per slot is mapped, and map the physical control channel to the physical resource region.
The Office respectfully disagrees with this assertion. Fig.15 of Xu discloses a method of providing a HARQ ACK/NACK response to an uplink transmission which is transmitted during a short TTI. For example, fig.15 discloses that in a short TTI the Quick PDCCH, also known as the (QePDCCH) see par.[0070]. These channels are particularly used for short TTI, and in fig.15 the QPUSCH which is transmitted in m-2 is ACK/NACKed in subframe n. Fig.9 discloses that the legacy PDCCH is located where it is traditional located within the first few symbols of the subframe, however other control channels are included in the subframe as well, see e.g. “ePDCCH, QePDCCH”. Furthermore, the control channels are allocated on a per-slot basis as is shown in fig.9 . 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2016/0100395 A1).
Regarding claims 2, Xu discloses a communication system comprising:
a plurality of communication terminals (fig.1 discloses a plurality of communications terminals 115); and
a base station (fig.1 discloses base stations 105) configured to perform radio communication with each of the plurality of communication terminals (fig.1 depicts the base stations and wireless terminals performing communications over physical channels, see par.[0076]), 
wherein the plurality of communications terminals (see fig.1 as discussed above) include:
a first communications terminal configured to transmit an uplink data per a transmission time interval that equal to one subframe (par.[0048] discloses a legacy TTI); and
a second communication terminal configured to transmit an uplink data per a shortened transmission time interval that shorter than one subframe (par.[0048] discloses a short TTI), and 
the base station is configured to:
transmit a response signal to the uplink data received from the first communciation terminal to the first communication terminal per the transmission time interval (fig.15 and par.[0156] which teaches that the base station transmits an ACK for 
transmit a response signal to the uplink data received from the second communication terminal to the second communication terminal per the shortened transmission time interval (par.[0117 – 0119] discloses that because MTC devices, in need of low latency communications, the base station transmits on QEPDCCH instead of legacy PDCCH which spans the entire bandwidth, par.[0157] discloses that the base station transmits the ACK to received data using quick enhanced PDCCH which uses the shorter transmission time interval, fig.9 discloses that QEPDCCH spans one slot, further other legacy PDCCH spans the system bandwidth element 910. As discussed above, the low-latency terminals are unable to use the legacy or 2 slot PDCCH), and
multiplex a physical channel for transmitting the response signal for the second communication terminal to a physical resource region (fig.9 which teaches a subframe comprising two slots. In fig.15 the eNB receives QPUSCH in subframe m-2 and ACKs QPUSCH in subframe m+2 using QPDCCH. Going back to fig.9 it is shown that the eNB uses subframes which physically multiplex QPDCCH with PDSCH and QPDSCH. Thus it is shown that the eNB multiplex a physical channel for the second communication terminals which use ePDCCH/QPDCCH with traditional legacy control and Regular PDSCH) to which a physical downlink control channel per slot is mapped (fig.9 and par.[0123] which recites, in part, “In an aspect of the present disclosure, the downlink subframe structure 900 may comprise a slot-based downlink channel PDCCH.”), and map the physical channel to the physical resource region (fig.9 teaches mapping a 

Regarding claims 4, Xu a base station (fig.1 discloses base stations 105) configured to perform radio communication with a plurality of communication terminals (fig.1 depicts the base stations and wireless terminals performing communications over physical channels, see par.[0076]), 
wherein the plurality of communications terminals (see fig.1 as discussed above) include:
a first communications terminal configured to transmit an uplink data per a transmission time interval that equal to one subframe (par.[0048] discloses a legacy TTI); and
a second communication terminal configured to transmit an uplink data per a shortened transmission time interval that shorter than one subframe (par.[0048] discloses a short TTI), and 
the base station is configured to:
transmit a response signal to the uplink data received from the first communciation terminal to the first communication terminal per the transmission time interval (fig.15 and par.[0156] which teaches that the base station transmits an ACK for uplink data using the traditional PDCCH which uses the legacy TTI, see fig.9 wherein the legacy PDCCH spans the entire two slots of a subframe), and
transmit a response signal to the uplink data received from the second communication terminal to the second communication terminal per the shortened 
multiplex a physical channel for transmitting the response signal for the second communication terminal to a physical resource region (fig.9 which teaches a subframe comprising two slots. In fig.15 the eNB receives QPUSCH in subframe m-2 and ACKs QPUSCH in subframe m+2 using QPDCCH. Going back to fig.9 it is shown that the eNB uses subframes which physically multiplex QPDCCH with PDSCH and QPDSCH. Thus it is shown that the eNB multiplex a physical channel for the second communication terminals which use ePDCCH/QPDCCH with traditional legacy control and Regular PDSCH) to which a physical downlink control channel per slot is mapped (fig.9 and par.[0123] which recites, in part, “In an aspect of the present disclosure, the downlink subframe structure 900 may comprise a slot-based downlink channel PDCCH.”), and map the physical channel to the physical resource region (fig.9 teaches mapping a physical channel, in this case the ePDCCH the QePDCCH are mapped to physical resources e.g. symbols in time and a bandwidth in frequency).

Regarding claim 5, Xu discloses wherein the base station is configured to map a physical channel (fig.5 which discloses the physical layer 506. The examiner notes 
multiplex a physical channel for transmitting the response signal for the second communication terminal to a physical resource region (fig.9 which teaches a subframe comprising two slots. In fig.15 the eNB receives QPUSCH in subframe m-2 and ACKs QPUSCH in subframe m+2 using QPDCCH. Going back to fig.9 it is shown that the eNB uses subframes which physically multiplex QPDCCH with PDSCH and QPDSCH. Thus it is shown that the eNB multiplex a physical channel for the second communication terminals which use ePDCCH/QPDCCH with traditional legacy control and Regular PDSCH) to which a physical downlink control channel per slot is mapped (fig.9 and par.[0123] which recites, in part, “In an aspect of the present disclosure, the downlink subframe structure 900 may comprise a slot-based downlink channel PDCCH.”), and map the physical channel to the physical resource region (fig.9 teaches mapping a physical channel, in this case the ePDCCH the QePDCCH are mapped to physical resources e.g. symbols in time and a bandwidth in frequency).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhushan et al. (US 2016/0066316 A1) “Low-Latency, Low-Bandwidth and Low Duty Cycle Operation in a Wireless Communication System”
Yoo et al. (US 2016/0065341 A1) “Reference Signal Transmission and Averaging for Wireless Communications”
Chen et al. (US 2016/0219560 A1) “Low Latency Group Acknowledgements”
Patel et al. (US 2016/0323887 A1) “Low Latency Uplink Power Control”
Chen et al. (US 2016/0360550 A1) “Low Latency Under Time Division Duplex and Flexible Frequency Division Duplex”
Xu et al. (US 2019/0029013 A1) “Low Latency Physical Layer Design for Contention-Based Uplink Channels”
Gao et al. (US 2013/0064196 A1) “Searching Space and Operation for Enhanced PDCCH in LTE Systems” teaches claims 3 and 5 in fig.12.
Tooher et al. (US 2017/0290008 A1), with priority to 62/047,610 dated Sep. 8, 2014
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411